Title: Lancelot Minor to Thomas Jefferson, 14 January 1815
From: Minor, Lancelot
To: Jefferson, Thomas


          Dear Sir
Louisa
Jany 14 1815
          Diffident of Judging of the
qualifications of my Son I have called upon some of my friends,
 Who have had it
more in their power; and better able to Judge Impartially of his merits
their Certificates I inclose.—
          
          From
yo
the
youg
youthfull age and Inexperience of
Wm T. Minor I do not suppose that he
ought to look higher than a Lieutenants or Ensigns commission. Either of which
Grade I hope he will fill with honor and propriety The
 prospect of
Raising state troops seems to be done away but should a state army be Raised,
he, as well as myself have an objection to his Joining that, for this Reason;
that I suppose if the state troops are Raised they will be confined principally
to Garrison duty.  It is my wish
if my Son Joins the army that he shall be where there is active duty—
          I will therefore ask that you will be so
good as to endeavour to procure for him 
in the
U States army a Lieutenants or Ensigns
Commission—I feel particularly anxious that if he Joins
the Army that it Could be assertained shortly
 the prospect of
entering
the army has in a great measure Suspended his
Medical persuits and I fear will continue to do So untill it is determined
          acept Dear Sir my best wishes for your
happinessLan
Minor
        